Citation Nr: 0527242	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  03-15 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a brain tumor, to 
include as due to an undiagnosed illness.  

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a skin condition, 
to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for joint stiffness, 
including bilateral shoulder, elbow and hand disabilities, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel

INTRODUCTION


The veteran served on active duty from May 1980 to September 
1980 and from December 1990 to July 1991.  He served in 
Southwest Asia from February 1991 to June 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that denied service connection for a 
brain tumor, headaches, a skin condition, and joint 
stiffness.  The veteran filed a notice of disagreement in 
January 2002.  The RO issued a statement of the case in May 
2003 and received the veteran's substantive appeal in June 
2003.  

In May 2004, the veteran testified before the undersigned at 
a hearing held at the RO.  A transcript of the proceeding is 
of record.  

When this matter was previously before the Board in October 
2004, it was remanded for additional development and 
adjudication.  This having been completed, the matter is 
again before the Board.  

The issues of entitlement to service connection for a brain 
tumor, headaches and a bilateral hand disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The veteran's skin disorder, is attributable to a known 
clinical diagnosis of dermatitis; there is no medical 
evidence linking this condition to service.

3.  The veteran's left shoulder disability, is attributable 
to a known clinical diagnosis of status post surgery for 
history of impingement syndrome (left shoulder disability); 
there is no medical evidence linking this condition to 
service.

4.  The evidence shows that the veteran has right shoulder 
and bilateral elbow arthralgias that had its onset during 
service.

CONCLUSIONS OF LAW

1.  Dermatitis was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2004).

2.  Left shoulder disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

3.  Right shoulder and bilateral elbow arthralgias was 
incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

Here, the RO, in letters dated in April 2001, September 2003, 
and December 2004 provided the veteran with the notice 
required under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
Specifically, the veteran was furnished notice of the types 
of evidence needed in order to substantiate a claim for 
service connection and evidence needed to show entitlement to 
compensation for certain disabilities related to an 
undiagnosed illness, as well as the types of evidence VA 
would assist him in obtaining.  The veteran was also informed 
that this evidence could consist of medical records or 
medical opinions.  Moreover, VA invited the veteran to send 
any evidence in his possession that supported his claims.  

In addition, by way of a January 2002 rating decision, a May 
2003 Statement of the Case, and June 2003 and March 2005 
Supplemental Statements of the Case, as well as the 
aforementioned documents and letters, the veteran and his 
representative were provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claims 
only after the initial unfavorable decision in this case.  
While the notice provided was not given prior to the first RO 
adjudication of the claim, the notice was provided by the RO 
in part in the rating decision, the Statement of the Case, 
and the Supplemental Statements of the Case.  In addition, 
this notice was given well before the transfer and 
certification of the veteran's case to the Board.  The Board 
also finds that the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and observes that the appellant and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the appellant.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
See also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).   
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service medical records, post-service medical records, 
including VA and private examinations, and statements 
submitted by the veteran and his representative in support of 
his claims.  In addition, the Board notes that the veteran's 
claim has been previously remanded for additional development 
and additional records in connection with his claim have been 
associated with the veteran's file.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

II.  Claims for service connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If certain conditions, including 
arthritis, are manifested to a degree of 10 percent within 
one year after separation from service, this disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1).  In the case of claims based on undiagnosed 
illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike 
those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus 
between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons 
are competent to report objective signs of illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation, however, shall not be paid under this section 
if:  (1) there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

Here, the Board notes that VA does not generally grant 
service connection for symptoms alone, without an identified 
basis for those symptoms.  For example, "pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  The notable exception to this 
rule is 38 C.F.R. § 3.317, which permits, in some 
circumstances, service connection of signs or symptoms that 
are objective indications of chronic disability, even though 
such disability is due to undiagnosed illness.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Skin condition and left shoulder disability.

With respect to the veteran's claim of service connection for 
a skin condition and joint pain of the left shoulder, the 
service medical records are negative for any complaints of or 
a diagnosis related to such conditions.  Specifically, the 
veteran's Medical examination and Medical history dated in 
April 1980 noted that the veteran was normal in all respects 
and the veteran did not indicate any problems with his skin 
or left shoulder at that time.  The same is true of his July 
1990 and April 1991 medical examinations and histories.  The 
only exception, is a note on the veteran's July 1990 medical 
history that indicated that the veteran had swollen or 
painful joints.  In connection with this note, the veteran 
remarked that his left hand had been previously injured and 
had slight swelling with use.  Nothing was noted regarding 
the veteran's left shoulder.  And as noted above, the 
veteran's April 1991 medical evaluation found the veteran to 
be "normal" in all respects.  

After service, the veteran was afforded VA examinations in 
December 2001 in connection with his claims.  The VA skin 
examiner reported that the veteran had complained of a skin 
rash since returning from Saudi Arabia in 1991.  He was seen 
in the emergency room a couple of times and was also seen by 
VA.  The VA physician saw the veteran for a serpiginous rash 
on the back in January, April and July of 2001.  The veteran 
was indicated to possibly have cutaneous larva migrans.  He 
was treated with albendazole and cryosurgery.  The examiner 
also noted that the veteran had a punch biopsy of two skin 
lesions of his back which was referred to the Armed Forces 
Institute of Pathology (AFIP) for diagnosis.  The AFIP  
report revealed mid dermal lymphocytic perivascular 
dermatitis and mild perivascular lymphocytic infiltrate in 
the superficial dermis and dermal mucin proven with AMP.  The 
examiner noted that the veteran had not seen his 
dermatologist since the AFIP results came back and so a final 
diagnosis had not been made.  On examination, the veteran was 
noted to have pink raised spongiotic papules and plaques.  No 
ulceration, exfoliation or crusting was noted.  The veteran 
was diagnosed with recurrent pruritic skin lesion with punch 
biopsies revealing mid dermal lymphocytic perivascular 
dermatitis and mild perivascular lymphocytic infiltrate in 
the superficial dermis and dermal mucin proven with AMP.

In April 2002, after reviewing the results of the AFIP 
biopsy, the veteran's VA physician diagnosed the veteran with 
dermatitis.  In his May 2004 hearing before the Board, the 
veteran also acknowledged that the diagnosis for his skin 
condition was dermatitis.  

With respect to the veteran's left shoulder, the veteran was 
afforded a VA examination in December 2001 in connection with 
his joint claims.  The examiner noted that the veteran gave a 
history of having fallen from a bulldozer.  In his testimony 
before the Board in May 2004, the veteran indicated that this 
fall occurred at his place of work sometime in 2000.  A 
review of the veteran's claims file also indicates that the 
veteran underwent arthoscopic surgery on his left shoulder 
for a history of impingement syndrome.  Upon examination, the 
veteran was noted to have a well-healed scar on his left 
shoulder from his surgery.  The veteran had full range of 
motion in his left shoulder with only slight pain on 
movement, but no functional loss due to pain.  The veteran 
was diagnosed as status post surgery, left shoulder, for 
history of impingement syndrome.  

The Board observes that in this case the veteran's skin and 
left shoulder conditions have been attributed to known 
clinical diagnoses, namely the veteran's diagnosed dermatitis 
and left shoulder impingement syndrome.  Presumptive service 
connection due to service in the Persian Gulf is therefore 
not warranted for these conditions, as they have been 
attributed to known diagnoses.

Moreover, the Board notes that service connection on a direct 
basis is not warranted for these conditions.  The veteran's 
service medical records are negative for such conditions in 
service.  And there is no post-service medical evidence that 
links this condition to service or to a period of active 
service.  Finally, the veteran himself indicated that his 
left shoulder condition was related to a fall he experienced 
at work in 2000, well after his active duty service.  
Consequently, service connection on a direct basis for skin 
and left shoulder disorders is not warranted.

Here, the Board notes that the veteran's December 2001 VA 
examinations did not address the question of direct service 
connection for the veteran's skin and left shoulder 
conditions.  In effect therefore, the veteran was not 
afforded a VA examination in order to address the etiology of 
these conditions.  Under the VCAA, VA is obliged to provide 
an examination when the record contains competent evidence 
that the claimant has a current disability or signs and 
symptoms of a current disability, the record indicates that 
the disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent, and the veteran is required to show some causal 
connection between his disability and his military service.  
Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 2003).  A 
disability alone is not enough.  Id.  

In this case, while the medical evidence does indicate that 
the veteran has skin and left shoulder conditions, the record 
does not contain any indication that these conditions are 
related to the veteran's active duty service.  There is no 
evidence of a skin or left shoulder condition in service and 
the veteran's post service records indicate no link between 
his conditions and his time in the service.  38 C.F.R. § 
3.159(c)(4) (2002); see also Wells v. Principi, 326 F.3d 1381 
(2003); Charles v. Principi, 16 Vet. App. 375 (2002).  The 
Board therefore concludes that an additional VA examination 
of the veteran is not necessary in this case.

B.  Right shoulder and bilateral elbows.

Following a careful review of the record, the Board concludes 
that service connection is warranted for arthralgias of the 
veteran's right shoulder and bilateral elbows.  In reaching 
this determination, the Board notes that the evidence shows 
that the veteran served in the Persian Gulf War.  Further, 
the records indicates that the veteran has consistently 
complained of joint pain in his right shoulder and elbows 
since his return from Saudi Arabia in 1991.  In December 
2001, the veteran was afforded a VA examination in connection 
with his claim.  After examining the veteran, the examiner 
diagnosed the veteran with arthralgias (pain of the joints) 
of the right shoulder and elbows.  The examiner specifically 
stated that no definite diagnosis could be given at the time 
and that the veteran needed follow-up for a definite 
diagnosis and treatment.  He also recommended a rheumatology 
evaluation for the possibility of any autoimmune disorder.  
Here, the Board notes that the VA examiner also opined that 
the veteran's arthralgias could not be attributed as 
secondary to an undiagnosed illness, in part because the 
veteran did not complain of joint pain until 1994.  But as 
noted above, the criteria for service connection for an 
undiagnosed illness does not require a nexus opinion.  
Rather, it requires only the presence, in Gulf War veterans, 
of a chronic (six months or longer) objectively manifested 
condition that has not been traced to any diagnosed 
condition.  In this case, the veteran has noted pain in his 
right shoulder and elbows currently and since the early 
1990s, the VA examination indicated pain in these joints upon 
examination, and there has been no diagnosed condition linked 
to these pains.  The criteria for service connection based on 
undiagnosed illness has therefore been met for these 
conditions.  

In light of the foregoing, service connection for arthralgias 
of the right shoulder and bilateral elbows as due to 
undiagnosed illness is warranted.


ORDER

1.  Service connection for a skin condition, including as due 
to an undiagnosed illness, is denied.

2.  Service connection for a left shoulder disability, 
including as due to an undiagnosed illness, is denied.

3.  Service connection for right shoulder and bilateral elbow 
arthralgias is granted.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim  of entitlement to service 
connection for a brain tumor, headaches, and a condition of 
the hands bilaterally, to include as due to an undiagnosed 
illness, must be remanded for further action.

In this case, the veteran's service medical records indicate 
that the veteran may have had one or more of these conditions 
prior to one or both periods of active duty service (from May 
to September 1980, and from December 1991 to July 1991).  In 
Reports of Medical History dated in January 1984 and July 
1990, the veteran checked "yes" to whether he had 
"frequent or severe headaches" or "swollen or painful 
joints."   In June 1991, the veteran was noted to have 
swelling in his right wrist due to a ganglion cyst.  This 
cyst was also noted in the veteran's April 1991 Medical 
Examination.  In addition, an injury to the veteran's left 
wrist, stated to have happened when the veteran was 28 years 
old, was noted in both the July 1990 Medical History and 
Medical Examination.  The left wrist was noted to have 
required no treatment, but that it would swell sightly with 
use.  Finally, the veteran's claims file contains numerous 
references to the veteran's headaches, indicating that they 
may be migraine or tension headaches.  The records also 
contain a September 1993 MRI of the veteran's brain 
indication a midline and left paracentral lipoma in the peri 
mesencephalic cistern.  Other records indicate a diagnosis of 
vermian oligoastrocytoma.  In addition, while the December 
2001 VA examiner found the veteran's headaches to be 
secondary to the veteran's brain tumor, the notes on the 
September 1993 MRI indicated that "[i]t is doubtful that 
this [tumor] has any relationship to the headaches."

Based on the foregoing, the Board finds that this case must 
be remanded for further development, to include affording the 
veteran a pertinent VA examination or examinations to 
determine the exact nature of the veteran's brain tumor, 
headaches and hand disabilities, and also to determine if 
these conditions are related to or had their onset prior to 
service, during service, or within one year of his discharge.  
Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), such an examination is necessary to adjudicate this 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Specifically, the examiner should, if possible, offer 
specific diagnoses of the veteran's brain tumor, headache 
condition and hand conditions. The examiner should then 
specifically offer an opinion as to the likelihood that the 
veteran's conditions are related to or had its onset during 
his active duty service.  In doing so, the examiner should 
pay special attention to the veteran's service medical 
records indicating that these conditions may have been in 
existence prior to the veteran's active duty service in the 
Gulf War, and should, if possible, offer an opinion as to the 
date of onset for each condition.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should afford the veteran an 
appropriate VA examination or 
examinations to determine the nature, 
extent and etiology of the veteran's 
brain tumor, headaches, and any bilateral 
hand conditions found to be present.  It 
is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  Based on the 
veteran's claims file and service medical 
records, and based on sound medical 
principles, the examiner is requested to 
offer an opinion as to the following: 

(a).  What is the exact nature and 
diagnosis assignable, if any, for the 
veteran's brain tumor, headaches and 
hand conditions.  Does the veteran 
currently have any of these 
conditions?  Please comment of the 
notes in the veteran's file indicating 
diagnoses of midline and left 
paracentral lipoma and vermian 
oligoastrocytoma in connection with 
the veteran's brain tumor, and 
migraine and tension headaches in 
connection with the veteran' s 
headache disorder.  If possible, offer 
an opinion as to the date of onset for 
each condition.

(b).  Are any of the veteran's current 
conditions congenital/developmental? 

(c).  Did any of the veteran's current 
conditions increase in severity during 
service (from May 1980 to September 
1980, and from December 1990 to July 
1991)?  In answering this question, 
the examiner is asked to specify 
whether the veteran sustained 
temporary or intermittent symptoms 
resulting from service; or whether 
there was a permanent worsening of the 
underlying pathology due to service, 
resulting in the current disability.  
Please offer a separate opinion for 
the veteran's brain tumor, headaches, 
and hand disabilities, if any.  

(d).  If any of the veteran's 
conditions is found to have increased 
in severity during service, was such 
increase due to the natural 
progression of the condition?  Please 
offer a separate opinion for the 
veteran's brain tumor, headaches, and 
hand disabilities, if any.

(e)  Did any of the veteran's 
conditions have its onset during any 
of the veteran's periods of active 
military service (from May 1980 to 
September 1980, and from December 1990 
to July 1991), or was the disorder/s 
caused by any incident of the 
veteran's active duty service (from 
May 1980 to September 1980, and from 
December 1990 to July 1991)?  Please 
offer a separate opinion for the 
veteran's brain tumor, headaches, and 
hand disabilities, if any.

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and sound medical 
principles.

2.  After completion of the foregoing, 
the RO should adjudicate the veteran's 
claim of service connection for a brain 
tumor, headaches, and bilateral hand 
conditions in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and they should be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


